DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/11/2021 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. [Lin hereinafter, US 2014/0367240].
In regard to claim 1, Lin discloses [in Figs. 2-5] a button assembly, comprising: a bottom plate [30]; a cap [36] disposed on the bottom plate [30], the cap [36] having a button surface [annotated below] and an inner surface [bottom surface of 36] on opposite sides, wherein the cap [36] has a first side [annotated below] and two second sides [annotated below] connected to the first side, and a length of the first side is larger than a length of each of the second sides; an elastic member [38] disposed under the cap [36]; a link member [42] a having first portion [421] and two second portions [48] connected with the first portion, wherein the first portion [421] is disposed to the inner surface along the first side, and the two second portions [48] are disposed on the bottom plate [30]; and an interference member [46] disposed between the inner surface and the first portion [421] of the link member [42], wherein the interference member [46] is integrally formed on the inner surface of the cap.  

    PNG
    media_image1.png
    528
    532
    media_image1.png
    Greyscale

In regard to claim 2, Lin discloses [in Figs. 2-5] the button assembly according to claim 1, wherein the interference member [46] is disposed on the inner surface.  
In regard to claim 4, Lin discloses [in Figs. 2-5] the button assembly according to claim 1, further comprising a thin film circuit board [32] disposed on the bottom plate [30] and located under the elastic member [38].  
In regard to claim 5, Lin discloses [in Figs. 2-5] the button assembly according to claim 1, further comprising a support member [40] disposed between the cap [36] and the bottom plate [30], wherein the elastic member [38] is disposed inside an opening [opening in 40, see Fig. 3] of the support member [40].  

Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin [US 5,823,325].  Lin discloses [in Figs. 1-3] a button assembly, comprising: a bottom plate [18]; a cap [11] disposed on the bottom plate [18], the cap [11] having a button surface [top surface of 11] and an inner surface [bottom surface of 11] on opposite sides, .

    PNG
    media_image2.png
    620
    582
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. [Lin hereinafter, US 2014/0367240] in view of Takemae et al. [Takemae hereinafter, US 8,299,382].  Lin discloses [in Figs. 2-5] a button assembly, comprising: a bottom plate [30]; a cap [36] disposed on the bottom plate [30], the cap [36] having a button surface In re Leshin, 125 USPQ 416.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 13 and 14 have been considered but are moot because the new ground of rejection does not rely on the Takemae reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LHEIREN MAE ANGLO CAROC whose telephone number is (571)272-2730.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LHEIREN MAE A CAROC/Examiner, Art Unit 2833